Exhibit 10.1

THIRD AMENDMENT TO THE

SECOND AMENDED AND RESTATED

HORNBECK OFFSHORE SERVICES, INC.

INCENTIVE COMPENSATION PLAN

This THIRD AMENDMENT TO THE SECOND AMENDED AND RESTATED HORNBECK OFFSHORE
SERVICES, INC. INCENTIVE COMPENSATION PLAN (this “Amendment”) is made effective
as of the 20th day of June, 2013, by the Board of Directors (the “Board”) of
Hornbeck Offshore Services, Inc. (the “Company”).

WHEREAS, the Company sponsors the Second Amended and Restated Hornbeck Offshore
Services, Inc. Incentive Compensation Plan (the “Plan”);

WHEREAS, pursuant to Section 13.1 of the Plan, the Board may at any time amend
the provisions of the Plan; and

WHEREAS, with respect to performance-based awards, the Company desires to amend
the Plan to expand the business criteria that may be used to establish
performance, thereby further protecting the deductibility of compensation under
Section 162(m) of the Internal Revenue Code of 1986, as amended.

NOW, THEREFORE, the Board hereby amends the Plan as follows:

 

1. Section 2.28 shall be amended to read in its entirety as follows:

“2.28 ‘Performance Measure’ shall mean each of the business criteria the Company
may use in establishing a Performance Goal. For purposes of the Plan,
Performance Measures are limited to net income; cash flow; cash flow on
investment; pre-tax or post-tax profit levels or earnings; operating income or
earnings; return on investment; economic value added; expense reduction levels;
free cash flow; free cash flow per share; earnings per share; net earnings per
share; net earnings from continuing operations; sales growth; sales volume;
economic profit; expense reduction; controlled expenses; return on assets;
return on net assets; return on equity; return on capital; construction work in
progress-adjusted return on invested capital; return on sales; return on
invested capital; organic revenue growth; growth in managed assets; total
stockholder return; stock price; stock price appreciation; net book value per
share; EBIT; adjusted EBIT; EBITDA; adjusted EBITDA; return in excess of cost of
capital; profit in excess of cost of capital; operating profits; net operating
profit after tax; operating margin; profit margin; overhead margin; adjusted
revenue; revenue; net revenue; operating revenue; net cash provided by operating
activities; net cash provided by operating activities per share; cash conversion
percentage; new sales; net new sales; cancellations; gross margin; gross margin
percentage; revenue before deferral; safety performance metrics, including
relative to industry standards; borrowing levels; leverage ratios; market share;
customer acquisition and retention; research; implementation or completion of
critical projects, including vessel newbuild or retrofit programs; government
relations; mergers and acquisitions and sales of assets, as any of the foregoing
may be utilized, where applicable, on an absolute value basis, an “as-adjusted”
basis, a growth basis, a per share basis or a margin basis or as any of the
foregoing Performance Measures may be compared internally or against or relative
to comparable Performance Measures of peers or industry indices, in each case
whether or not expressly so indicated above.”

 

2. Except as set forth herein and as previously amended, the Plan shall continue
in full force and effect.